

	

		II

		109th CONGRESS

		2d Session

		S. 2390

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2006

			Mr. Ensign (for himself,

			 Mr. Lieberman, Mr. Lugar, Mr.

			 Bingaman, Ms. Stabenow,

			 Mr. Kerry, Mr.

			 DeWine, Mr. Allen,

			 Mr. Nelson of Florida,

			 Mr. Rockefeller,

			 Mr. Chambliss, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To provide a national innovation

		  initiative.

	

	

		1.Short titleThis Act may be cited as the

			 National Innovation Act - Commerce

			 Provisions.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 makes the following findings:

				(1)The United States

			 is the most innovative Nation in the world. Since our Nation’s founding,

			 exploration, opportunity, and discovery have remained essential to fulfilling

			 our Nation’s strategic economic and political objectives.

				(2)In the 21st

			 century, a well-educated and trained workforce, investment in research and

			 development, and a regulatory and physical infrastructure that supports

			 innovators are essential to ensuring that the United States continues to lead

			 the global economy on innovation.

				(3)America’s future

			 economic and national security will largely depend on the creativity and

			 commitment of our Nation to unleash its innovation capacity.

				(4)The world has

			 become dramatically more interconnected and competitive. Cutting edge research,

			 world-class education, and highly skilled labor pools are no longer within the

			 sole purview of the United States.

				(5)The United States

			 investment in basic research is currently insufficient to meet the challenges

			 we face.

				(6)Federal support

			 for basic research in the physical sciences has consistently lagged behind that

			 given to the life sciences in recent years.

				(7)Traditional

			 measurements of innovation capacity focused solely on inputs, such as research

			 and development spending, number of patents and value of physical

			 infrastructure. The traditional measurements are necessary but are not

			 sufficient metrics for innovation in the 21st century’s knowledge

			 economy.

				(8)Current Federal

			 budget constraints require prioritization of spending and new programs must be

			 funded through existing funds or through identifiable funding offsets whenever

			 possible.

				(9)A national,

			 private sector-led, and government supported plan is required if the United

			 States is to adequately respond to the challenges of increased global

			 competition and take advantage of the opportunities this changing global

			 dynamic presents.

				(b)PurposesThe

			 purposes of this Act are to—

				(1)make innovation a

			 fundamental economic priority for the United States;

				(2)create the most

			 fertile policy environment for innovation to occur;

				(3)increase the

			 Federal Government’s investment in basic research, especially in the physical

			 sciences;

				(4)direct greater

			 funding toward multidisciplinary and frontier research where tomorrow’s

			 innovations are most likely to occur; and

				(5)secure a strong

			 advanced manufacturing base in the United States to ensure that as innovations

			 occur, America is poised to reap the benefits via the creation of new jobs and

			 investment.

				3.DefinitionsIn this Act:

			(1)Executive

			 agencyThe term Executive agency has the meaning

			 given that term in section 105 of title 5, United States Code.

			(2)Extended

			 production enterpriseThe term extended production

			 enterprise means a system in which key entities in the manufacturing

			 chain, including entities engaged in product design and development,

			 manufacturing, sourcing, distribution, and user entities, are linked together

			 through information technology and other means to promote efficiency and

			 productivity.

			(3)InnovationThe

			 term innovation means the intersection of invention and insight

			 leading to the creation of social and economic value, including through efforts

			 meeting fundamental technology challenges and involving multidisciplinary work

			 and a high degree of novelty.

			(4)Manufacturing

			 extension partnership programThe term Manufacturing

			 Extension Partnership Program means the Manufacturing Extension

			 Partnership Program of the Department of Commerce.

			(5)Manufacturing

			 technology programThe term Manufacturing Technology

			 Program means the Manufacturing Technology Program under section 2521 of

			 title 10, United States Code.

			(6)Regional

			 innovation hot spots definedThe term regional innovation

			 hot spots means regions that are defined by a high degree of innovation

			 and the availability of talent, investment, and infrastructure necessary to

			 create and sustain such innovation.

			(7)Service

			 scienceThe term service science means curriculums,

			 research programs, and training regimens, including service sciences,

			 management, and engineering (SSME) programs, that exist or that are being

			 developed to teach individuals to apply technology, organizational process

			 management, and industry-specific knowledge to solve complex problems.

			(8)Small business

			 innovation research programThe term Small Business

			 Innovation Research Program has the meaning given that term in section

			 2500(11) of title 10, United States Code.

			(9)Small business

			 technology transfer programThe term Small Business

			 Technology Transfer Program has the meaning given that term in section

			 2500(12) of title 10, United States Code.

			(10)SSMEThe

			 term SSME means the discipline known as service sciences,

			 management, and engineering that—

				(A)applies

			 scientific, engineering and management disciplines to tasks that one

			 organization performs beneficially for others, generally as part of the

			 services sector of the economy; and

				(B)integrates

			 computer science, operations research, industrial engineering, business

			 strategy, management sciences, and social and legal sciences, in order to

			 encourage innovation in how organizations create value for customers and

			 shareholders that could not be achieved through such disciplines working in

			 isolation.

				4.President’s

			 Council on Innovation

			(a)In

			 GeneralThe President shall establish a President’s Council on

			 Innovation (in this section referred to as the Council).

			(b)DutiesThe

			 Council’s duties shall include—

				(1)monitoring

			 implementation of legislative proposals and initiatives for promoting

			 innovation, including policies related to research funding, taxation,

			 immigration, trade, and education that are proposed in this and other

			 Acts;

				(2)in consultation

			 with the Director of the Office of Management and Budget, developing a process

			 for using metrics to assess the impact of existing and proposed policies and

			 rules that affect innovation capabilities in the United States;

				(3)identifying

			 opportunities and making recommendations for the heads of executive agencies to

			 improve innovation, monitoring, and reporting on the implementation of such

			 recommendations;

				(4)developing

			 metrics for measuring the progress of the Federal Government with respect to

			 improving conditions for innovation, including through talent development,

			 investment, and infrastructure improvements; and

				(5)submitting an

			 annual report to the President and Congress on such progress.

				(c)Membership and

			 Coordination

				(1)MembershipThe

			 Council shall be composed of the Secretary or head of each of the

			 following:

					(A)The Department of

			 Commerce.

					(B)The Department of

			 Defense.

					(C)The Department of

			 Education.

					(D)The Department of

			 Energy.

					(E)The Department of

			 Health and Human Services.

					(F)The Department of

			 Homeland Security.

					(G)The Department of

			 Labor.

					(H)The Department of

			 the Treasury.

					(I)The National

			 Aeronautics and Space Administration.

					(J)The Securities

			 and Exchange Commission.

					(K)The National

			 Science Foundation.

					(L)The Office of the

			 United States Trade Representative.

					(M)The Office of

			 Management and Budget.

					(N)The Office of

			 Science and Technology Policy.

					(2)ChairpersonThe

			 Secretary of Commerce shall serve as chairperson of the Council.

				(3)CoordinationThe

			 chairperson of the Council shall ensure appropriate coordination between the

			 Council and the National Economic Council and the National Security

			 Council.

				(d)Development of

			 Innovation Agenda

				(1)In

			 generalThe Council shall develop a comprehensive agenda for

			 strengthening the innovation capabilities of the Federal Government and State

			 governments, academia, and the private sector in the United States.

				(2)ConsultationThe

			 comprehensive agenda required by paragraph (1) shall be developed in

			 consultation with appropriate representatives of the private sector, scientific

			 organizations, and academic organizations.

				5.Innovation

			 acceleration grants

			(a)Grant

			 ProgramThe President shall establish a grant program, to be

			 known as the Innovation Acceleration Grants Program, to support

			 and promote innovation in the United States. Priority in the awarding of grants

			 shall be given to projects that meet fundamental technology challenges and that

			 involve multidisciplinary work and a high degree of novelty.

			(b)Awarding of

			 Grants Through Departments and Agencies

				(1)Funding

			 goalsThe President shall ensure that it is the goal of each

			 Executive agency that finances research in science, mathematics, engineering,

			 and technology to allocate at least 3 percent of the agency’s total annual

			 research and development budget to funding grants under the Innovation

			 Acceleration Grants Program.

				(2)Administration

					(A)In

			 generalEach head of an Executive agency awarding grants under

			 paragraph (1) shall submit a plan for implementing the grant program within

			 such Executive agency to the Director of the Office of Science and Technology

			 Policy and the Director of the Office of Management and Budget. The

			 implementation plan shall be submitted not later than 90 days after the date of

			 enactment of this Act. The implementation plan may incorporate existing

			 initiatives of the Executive agencies that promote research in innovation as

			 described in subsection (a).

					(B)Required

			 metricsThe head of each Executive agency submitting an

			 implementation plan pursuant to this section shall include metrics upon which

			 grant funding decisions will be made and metrics for assessing the success of

			 the grants awarded.

					(C)Grant duration

			 and renewals

						(i)In

			 generalAny grants issued by an Executive agency under this

			 section shall be for a period not to exceed 3 years.

						(ii)EvaluationNot

			 later than 90 days prior to the expiration of a grant issued under this

			 section, the Executive agency that approved the grant shall complete an

			 evaluation of the effectiveness of the grant based on the metrics established

			 pursuant to subparagraph (B). In its evaluation, the Executive agency shall

			 consider the extent to which the program funded by the grant met the goals of

			 quality improvement and job creation.

						(iii)Publication

			 of reviewThe Executive agency shall publish and make available

			 to the public the review of each grant approved pursuant to this

			 section.

						(iv)Failure to

			 meet metricsAny grant that the Executive agency awarding the

			 grant determines has failed to satisfy any of the metrics developed pursuant to

			 subparagraph (B), shall not be eligible for a renewal.

						(v)RenewalA

			 grant issued under this section that satisfies all of the metrics developed

			 pursuant to subparagraph (B), may be renewed once for a period not to exceed 3

			 years. Additional renewals may be considered only if the head of the Executive

			 agency makes a specific finding that the program being funded involves a

			 significant technology advance that requires a longer timeframe to complete

			 critical research, and the research satisfies all the metrics developed

			 pursuant to subparagraph (B).

						6.A

			 national commitment to basic research

			(a)Plan for

			 Increased ResearchNot later than 180 days after the date of the

			 enactment of this Act, the Director of the National Science Foundation shall

			 submit to Congress a comprehensive, multiyear plan that describes how the funds

			 authorized in subsection (b) shall be used. Such plan shall be developed with a

			 focus on utilizing basic research in physical science and engineering to

			 optimize the United States economy as a global competitor and leader in

			 productive innovation.

			(b)Increased

			 Funding for National Science FoundationThere are authorized to

			 be appropriated to the National Science Foundation for the purpose of doubling

			 research funding the following amounts:

				(1)$6,440,000,000

			 for fiscal year 2007.

				(2)$7,280,000,000

			 for fiscal year 2008.

				(3)$8,120,000,000

			 for fiscal year 2009.

				(4)$8,960,000,000

			 for fiscal year 2010.

				(5)$9,800,000,000

			 for fiscal year 2011.

				(c)Recommendations

			 for Research and Development FundingNot later than 1 year after

			 the date of the enactment of this Act, the Director of the Office of Science

			 and Technology Policy shall evaluate and, as appropriate, submit to Congress

			 recommendations for an increase in funding for research and development in

			 physical sciences and engineering in consultation with agencies and departments

			 of the United States with significant research and development budgets.

			7.Regional

			 economic development

			(a)Development of

			 Funding Strategy

				(1)In

			 generalThe Assistant Secretary for Economic Development of the

			 Department of Commerce shall review Federal programs that support local

			 economic development and prepare and implement a strategy to focus funding on

			 initiatives that improve the ability of communities to participate successfully

			 in the modern economy through innovation. In preparing the strategy, priority

			 should be given to projects that—

					(A)emphasize private

			 sector cooperation with State and local governments and nonprofit organizations

			 focused on regional economic development as the means of achieving specific

			 objectives related to the support and promotion of innovation; and

					(B)are the most

			 successful in meeting the metrics established under subsection (b).

					(2)CoordinationThe

			 Assistant Secretary shall coordinate the development and implementation of the

			 strategy with the activities carried out by the Under Secretary for Technology

			 under subsection (d).

				(b)Evaluation of

			 ProgramsThe Assistant Secretary for Economic Development of the

			 Department of Commerce shall develop metrics to measure the success of Federal

			 programs in supporting and promoting innovation at the local community level

			 while minimizing bureaucracy and overhead expenses.

			(c)Promotion of

			 Economic Development OpportunitiesThe Assistant Secretary for

			 Economic Development of the Department of Commerce should work with

			 organizations focused on economic development to highlight opportunities for

			 such organizations to serve local communities through grants focused on

			 economic development and investment in companies pursuing innovation.

			(d)Regional

			 Innovation Hot Spots

				(1)Promotion of

			 regional innovation hot spotsThe Under Secretary for Technology

			 of the Department of Commerce shall coordinate activities focused on promoting

			 innovation through the development of regional innovation hot spots.

				(2)Guide to

			 developing successful regional innovation hot spots

					(A)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary of Commerce, in consultation with representatives of

			 regional innovation hot spots, shall publish a report, to be titled the

			 Guide to Developing Successful Regional Innovation Hot Spots,

			 that examines successful regional innovation hot spots and includes

			 recommendations for establishing and fostering regional innovation hot

			 spots.

					(B)ContentThe

			 report required under subparagraph (A) shall—

						(i)include

			 information on the evaluation of human capital;

						(ii)include

			 information on the role of sponsoring institutions, such as universities,

			 nonprofit organizations, and laboratories, in establishing and fostering

			 regional innovation hot spots;

						(iii)include

			 information on the role of State and local government leaders, leaders in the

			 research and business communities, and community organizations in establishing

			 and fostering regional innovation hot spots;

						(iv)discuss the

			 importance of collaboration by public and private sector leaders;

						(v)identify sources

			 of funding for these activities within Federal, State, and local governments

			 and the private sector; and

						(vi)include

			 recommendations for developing strategic plans to stimulate innovation,

			 including recommendations relating to knowledge transfer and commercialization,

			 the support of regional entrepreneurship and increased innovation within

			 existing regional firms, and the linking of primary institutions engaged in the

			 innovation process.

						(3)Regional

			 innovation hot spot metrics

					(A)Development of

			 metricsIn conjunction with publishing the report required under

			 paragraph (2), the Secretary of Commerce shall develop the following sets of

			 metrics:

						(i)Metrics to be

			 considered for identifying potential regional innovation hot spots (in this

			 subsection referred to as identifying metrics).

						(ii)Metrics to be

			 considered for evaluating the impact and effectiveness of established regional

			 innovation hot spots (in this subsection referred to as evaluation

			 metrics).

						(B)Use of

			 metricsThe Under Secretary of Commerce for Technology shall use

			 the identifying metrics to conduct biannual assessments of potential regional

			 clusters and shall use the evaluation metrics to assess the impact and

			 effectiveness of established regional innovation hot spots in improving the

			 regional economy and regional job market. The Under Secretary shall also assess

			 the cost effectiveness of operating within each regional hot spot. The Under

			 Secretary shall report the biannual assessments to Congress.

					8.Development of

			 advanced manufacturing systems

			(a)Research and

			 DevelopmentThe Director of the National Institute of Standards

			 and Technology shall support research and development in collaboration with

			 entities and organizations from the industrial sector to supplement and support

			 work in the private sector on advanced manufacturing systems designed to

			 increase productivity and efficiency and to create competitive advantages for

			 United States businesses. These research and development activities should

			 focus on the following activities:

				(1)Supporting

			 industry efforts to develop innovative, state-of-the-art manufacturing

			 processes, advanced technologies through interoperable standards, and related

			 concepts, including—

					(A)advanced

			 distributed and desktop manufacturing linked to and made compatible with the

			 extended production enterprise system described in paragraph (2);

					(B)non-contact

			 quality inspection processes linked to and made compatible with the extended

			 production enterprise system;

					(C)small lot

			 manufacturing processes that are—

						(i)as

			 cost-effective as mass production processes; and

						(ii)linked to and

			 compatible with the extended production enterprise system; and

						(D)the use of

			 state-of-the-art materials and processes at the nanotechnological level.

					(2)Supporting

			 industry efforts to develop an extended production enterprise system that

			 integrates key entities, including entities engaged in product design and

			 development, manufacturing, sourcing, distribution, and user entities,

			 including through the development of—

					(A)interoperable

			 software and standards designed to maximize the compatibility of the design,

			 modeling, and manufacturing stages of the manufacturing process; and

					(B)supply chain

			 software.

					(b)Coordination of

			 ActivitiesThe Director of the National Institute of Standards

			 and Technology shall coordinate activities under subsection (a) with activities

			 under—

				(1)the Small

			 Business Innovation Research Program;

				(2)the Small

			 Business Technology Transfer Program; and

				(3)the Manufacturing

			 Technology Program of the Department of Defense.

				(c)TestingThe

			 Director of the National Institute of Standards and Technology shall support

			 the work of entities and organizations from the industrial sector in developing

			 prototypes and testing areas for testing and refining, in actual production

			 conditions, the processes, technologies, and extended production enterprise

			 system described in subsection (a)(2) in order to maximize productivity gains

			 and cost efficiencies.

			(d)Development of

			 StandardsThe Director of the National Institute of Standards and

			 Technology, in coordination with entities and organizations from the industrial

			 sector and the Manufacturing Technology Program, shall support standards to be

			 used as manufacturing performance criteria to accelerate the adoption of

			 improvements and innovative processes and protocols developed under subsection

			 (a).

			(e)Pilot Test Beds

			 of Excellence

				(1)EstablishmentThe

			 Director of the National Institute of Standards and Technology shall, in

			 collaboration with entities and organizations from the industrial sector,

			 support not more than 3 pilot test beds of excellence in manufacturing fields

			 important to advanced technologies developed under subsection (a), such as

			 nanotechnology, to be used by the public and private sector. The test beds of

			 excellence shall focus on production development, particularly the invention,

			 prototyping, and engineering development stages of the manufacturing

			 process.

				(2)CompetitionThe

			 Secretary of Commerce shall conduct a competition to select the pilot test beds

			 of excellence based on criteria and metrics established by the Secretary prior

			 to the competition.

				(3)FundingThe

			 Secretary of Commerce may provide the pilot test beds of excellence selected

			 pursuant to the competition set forth in paragraph (2) with an appropriate

			 level of funding if and only if the following conditions are satisfied:

					(A)No more than

			 1/3 of the funding of each test bed of excellence is

			 provided by the Federal Government.

					(B)At least

			 1/3 of the cost of each test bed of excellence is provided

			 by participants from the private sector.

					(C)At least

			 1/3 of the cost of each test bed of excellence is provided

			 by State or local governments.

					(4)Review of

			 funded test bedsWithin 3 years of the start of Federal funding

			 for any test bed of excellence pursuant to this section, the Secretary of

			 Commerce shall use the metrics established pursuant to paragraph (2) and any

			 additional review metrics that the Secretary determines appropriate to assess

			 the performance of the federally funded test beds of excellence. Any test bed

			 of excellence that fails to satisfy any of the performance metrics will be

			 ineligible for additional Federal funding.

				(5)Sunset

			 provisionFederal funding of any test bed of excellence shall

			 cease 5 years after the date of enactment of this Act.

				(f)Manufacturing

			 Extension Partnership Focus on InnovationThe Director of the

			 National Institute of Standards and Technology shall ensure that the

			 Manufacturing Extension Partnership program develops a focus on innovation,

			 including through technology diffusion, supply and distribution chain

			 integration, and the dissemination of the processes, technologies, and extended

			 production enterprise systems developed under this section.

			(g)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Department of Commerce for the purpose of carrying out activities under this

			 section the following amounts:

				(1)$20,000,000 for

			 fiscal year 2007.

				(2)$40,000,000 for

			 fiscal year 2008.

				(3)$60,000,000 for

			 fiscal year 2009.

				(4)$80,000,000 for

			 fiscal year 2010.

				(5)$100,000,000 for

			 fiscal year 2011.

				9.Study on service

			 science

			(a)Sense of

			 CongressIt is the sense of Congress that, in order to strengthen

			 the competitiveness of United States enterprises and institutions and to

			 prepare the people of the United States for high-wage, high-skill employment,

			 the Federal Government should better understand and respond strategically to

			 the emerging vocation and learning discipline known as service science.

			(b)StudyNot

			 later than 270 days after the date of the enactment of this Act, the Director

			 of the National Science Foundation shall conduct a study and report to Congress

			 regarding how the Federal Government should support, through research,

			 education, and training, the new discipline of service science.

			(c)Outside

			 ResourcesIn conducting the study under subsection (b), the

			 Director of the National Science Foundation shall consult with leaders from 2-

			 and 4-year institutions of higher education (as defined in section 101 of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1001)), leaders from corporations, and other relevant parties.

			

